Exhibit 10.37

SUPERVALU INC.

2002 STOCK PLAN

RESTRICTED STOCK AWARD CERTIFICATE

Certification of Award

This certifies that the individual named below as a “Recipient”, has been
awarded restricted shares of the common stock of SUPERVALU INC. (the “Company”)
pursuant to the Company’s 2002 Stock Plan (the “Plan”). The number of shares
awarded, the effective date of the award, and the date on which the restrictions
lapse (the “Vesting Date”), are set forth below. The award is non-transferable
and is subject to all of the terms and conditions of the Plan, and the
Restricted Stock Award Terms and Conditions attached hereto.

Name of Recipient:

Effective Date:

Number of Shares Awarded:

Vesting Date:

This Certificate has been executed by an authorized officer of the Company
pursuant to the authority granted by the Executive Personnel and Compensation
Committee of its Board of Directors.

 

               

Date

Recipient’s Acknowledgement of Receipt

I hereby acknowledge receipt of the award of restricted shares of the common
stock of SUPERVALU INC. as described above, the Restricted Stock Award Terms and
Conditions that are attached, and a copy of the Plan and the Prospectus relating
thereto. I accept the award subject to the Plan provisions and the Restricted
Stock Award Terms and Conditions.

 

               

Date

 

1



--------------------------------------------------------------------------------

SUPERVALU INC.

2002 STOCK PLAN

RESTRICTED STOCK AWARD TERMS AND CONDITIONS, As Amended

SUPERVALU INC. (the “Company”) has established the 2002 Stock Plan (as amended
from time to time, the “Plan”), pursuant to which certain key employees of the
Company may receive awards (each an “Award”) of restricted shares of the
Company’s common stock (each a “Share”). Each Award is evidenced by a Restricted
Stock Award Certificate (the “Certificate”) setting forth the employee’s name,
the date the Award is granted, the number of Shares subject thereto, and the
date all rights to the Shares fully vest in favor of the employee and the
restrictions thereon lapse. The Award is governed by and subject to, the terms
and conditions of the Plan and those set forth herein.

1. Award of Restricted Stock

The Company has granted you an Award of Restricted Stock for the number of
Shares set forth in the Certificate attached hereto. The Award shall become
effective as of the date set forth in the Certificate, after you have signed and
returned the Certificate to the Company.

2. Vesting; Change of Control

(a) The Shares shall vest in full in favor of you on the date set forth in the
Certificate provided you remain continuously employed by the Company or any of
its affiliates until such date.

(b) Notwithstanding the foregoing, in the event of a Change of Control prior to
the vesting of the Shares, all Shares shall vest in full as of the date of such
Change of Control if you have been continuously employed by the Company or any
of its affiliates until the date of such Change of Control. For purposes of
hereof, the term “Change of Control” means any of the following events:

 

  I. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(A) the then outstanding shares of common stock of the Company or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this subsection (a), the following share acquisitions shall not
constitute a Change of Control; (A) any acquisition directly from the Company or
(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

  II. The consummation of any merger or other business combination of the
Company, the sale or lease of all or substantially all the Company’s assets or
any combination of the foregoing transactions (each a “Transaction”) other than
a Transaction immediately following which the stockholders of the Company and
any trustee or fiduciary of any Company employee benefit plan immediately prior
to the Transaction own at least sixty percent (60%) of the voting power,
directly or indirectly, of (A) the surviving corporation in any such merger or
other business combination; (B) the purchaser or lessee of the Company’s assets;
or (C) both the surviving corporation and the purchaser or lessee in the event
of any combination of Transactions; or

 

  III. Within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board of Directors of the Company by, or on the recommendation of
or with the approval of, at least three-fourths of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who has expressed an intent to effect a Change of Control or engage in
a proxy or other control contest); or.

 

  IV. Such other event or transaction as the Board of Directors of the Company
shall determine constitutes a Change of Control.

 

2



--------------------------------------------------------------------------------

3. Forfeiture; Early Vesting in Event of Death, Disability or Retirement

(a) If you cease to be an employee of the Company or any of its affiliates for
any reason other than death, Disability (as defined below) or Retirement (as
defined below), prior to the vesting of the Shares pursuant to Section 2 hereof,
then your rights to all of the Shares not theretofore vested shall be
immediately and irrevocably forfeited.

(b) If you cease to be an employee of the Company or any of its affiliates by
reason of death, Disability or Retirement prior to the vesting of the Shares
pursuant to Section 2 hereof, then you or your estate shall become immediately
vested, as of the date of such death, Disability or Retirement, in all unvested
Shares; provided, however, that the vesting upon Retirement of all unvested
Shares shall require the approval of the Executive Personnel and Compensation
Committee of the Board of Directors of the Company (the “Committee”). No
transfer by will or by laws of descent and distribution of any Shares which vest
by reason of your death shall be effective to bind the Company, unless the
Company shall have been furnished with written notice of such transfer and a
copy of the will or such other evidence as the Company may deem necessary to
establish the validity of the transfer.

For purposes hereof, “Disability” is defined as eligibility for long-term
disability payments under the applicable Long-Term Disability Plan of the
Company; and “Retirement” is defined as severance of employment after age 55,
with ten (10) or more years of service with the Company or its affiliates.

4. Restrictions on Transfer

Except as may be otherwise determined by the Committee, until the Shares vest
pursuant to Section 2 or 3 hereof, none of the Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered by
you, and no attempt to transfer the Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall vest the transferee with any interest or
right in or with respect to the Shares.

5. Issuance and Custody of Certificate

(a) The Company shall, at its option, cause the Shares to be issued in “book
entry” form, i.e. registered with the company’s stock transfer agent, in your
name, or in the form of a certificate registered in your name, in each case,
with the following legend or a legend containing words substantially similar
thereto:

“The shares of Common Stock represented by this book entry or certificate are
subject to forfeiture, and the transferability of this entry or certificate and
the shares of Common Stock represented thereby are subject to the restrictions,
terms and conditions (including restrictions against transfer) contained in the
SUPERVALU INC. 2002 Stock Plan and a Restricted Stock Award Certificate executed
by SUPERVALU INC. and the registered owner of such shares. Copies of such Plan
and Certificate are on file in the office of the Secretary of SUPERVALU INC.,
11840 Valley View Road, Eden Prairie, Minnesota.”

(b) Any certificate issued pursuant to Section 5(a) hereof shall be deposited by
the Company with the Secretary of the Company or a custodian designated by the
Secretary. Upon request, the Secretary or such custodian shall issue a receipt
to you evidencing the certificate or certificates held which are registered in
your name.

(c) After Shares vest pursuant to Sections 2 or 3 hereof, the Company shall
promptly cause: (i) a certificate or certificates evidencing such vested Shares
to be issued and registered in your name or your name and the name of another
adult person (21 years of age or older) as joint tenants, and delivered to you
or your legal representative(s), beneficiary(ies) or heir(s); or, (ii) such
Shares to be registered in book entry form in your name or your name and the
name of another adult person (21 years of age or older) as joint tenants, and
sent by electronic delivery to your brokerage account or that of your legal
representative(s), beneficiary(ies) or heir(s); in each case, together with any
other property held in custody with respect to such Shares pursuant to
Section 6(c) hereof and free of the legend provided in Section 5(a) hereof.

 

3



--------------------------------------------------------------------------------

Only whole Shares shall be issued to you pursuant to a certificate; the value of
any fractional Share shall be paid in cash at the time a certificate evidencing
such fractional Share would otherwise have been delivered to you hereunder and
shall be based on the Fair Market Value (as defined below) of the Common Stock.

6. Distributions and Adjustments

(a) If the Shares vest in your favor subsequent to any change in the number or
character of the outstanding Shares of the Common Stock (through merger,
consolidation, reorganization, recapitalization, stock dividend or otherwise),
you shall then receive upon such vesting the number and type of securities or
other consideration which you would have received if the Shares had vested prior
to the event changing the number or character of outstanding Shares of Common
Stock.

(b) Any additional Shares, any other securities of the Company and any other
property (except for cash dividends or other cash distributions) distributed
with respect to the Shares prior to the date the Shares vest shall be subject to
the same restrictions, terms and conditions as the Shares. Any cash dividends or
other cash distributions payable with respect to the Shares shall be distributed
to you at the same time cash dividends or other cash distributions are
distributed to stockholders of the Company generally.

(c) Any additional Shares, any securities and any other property (except for
cash dividends or other cash distributions) distributed with respect to the
Shares prior to the date such Shares vest shall be promptly deposited with the
Secretary or the custodian designated by the Secretary to be held in custody in
accordance with Section 5(c) hereof.

7. Taxes

(a) In order to comply with all applicable federal or state income, social
security, payroll, withholding or other tax laws or regulations, the Company may
take such action, and may require you to take such action, as it deems
appropriate to ensure that all applicable federal or state income, social
security, payroll, withholding or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.

(b) You may elect to satisfy any federal and state income tax withholding
obligations arising upon the vesting of any Shares pursuant to Sections 2 or 3
hereof by (i) having the Company withhold a portion of the Shares otherwise to
be delivered by you upon such vesting having a Fair Market Value (as defined
below) equal to the amount of federal and state income taxes required to be
withheld on such vesting, or (ii) delivering to the Company shares of Common
Stock, other than the Shares issuable upon such vesting, having a Fair Market
Value equal to such taxes. You may elect to satisfy any federal and state income
tax withholding obligations arising prior to the vesting of any Shares pursuant
to Sections 2 or 3 hereof by delivering to the Company Shares other than the
Shares issuable upon such vesting having a Fair Market Value equal to such
taxes. For purposes hereof, the term “Fair Market Value” shall mean the average
of the opening and closing sale price of a Share as reported on the New York
Stock Exchange on the date of determination, or, if no trading in the Common
Stock occurred on the date of determination, on the day closest to the date of
determination when such trading did occur. Any election pursuant to this
paragraph (b) will be subject to such rules as may be adopted from time to time
by the Committee.

8. Employee Covenants. In consideration of benefits described elsewhere in these
Restricted Stock Award Terms and Conditions and the Certificate to which they
apply, and in recognition of the fact that, as a result of your employment with
the Company or any of its Affiliates, you have had or will have access to and
gain knowledge of highly confidential or proprietary information or trade
secrets pertaining to the Company or its Affiliates, as well as the customers,
suppliers, joint ventures, licensors, licensees, distributors, or other persons
and entities with whom the Company or any of its Affiliates does business
(“Confidential Information”), which the Company or its Affiliates have expended
time, resources, and money to obtain or develop and which have significant value
to the Company and its Affiliates, you agree for the benefit of the Company and
its Affiliates, and as a material condition to your receipt of an Award of
Restricted Stock, and the benefits described elsewhere in these Restricted Stock
Award Terms and Conditions and accompanying the Certificate, as follows:

 

  (a)

Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one or more of its Affiliates. In recognition of the foregoing, you
will not at any time during employment or following termination of

 

4



--------------------------------------------------------------------------------

 

employment for any reason, disclose, use or otherwise make available to any
third party, any Confidential Information relating to the Company’s or any
Affiliate’s business, products, services, customers, vendors, or suppliers;
trade secrets, data, specifications, developments, inventions, and research
activity; marketing and sales strategies, information, and techniques; long and
short term plans; existing and prospective client, vendor, supplier, and
employee lists, contacts, and information; financial, personnel, and information
system information and applications; and any other information concerning the
business of the Company or its Affiliates which is not disclosed to the general
public or known in the industry, except for disclosure necessary in the course
of your duties or with the express written consent of the Company. All
Confidential Information, including all copies, notes regarding, and
replications of such Confidential Information will remain the sole property of
the Company or its Affiliate, as applicable, and must be returned to the Company
or such Affiliate immediately upon termination of your employment.

 

  (b) Return of Property. Upon termination of employment with the Company or any
of its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software, and all other property of the Company or its Affiliates and all copies
of such property in your possession. You acknowledge and agree that all such
materials are the sole property of the Company or its Affiliates and that you
will certify in writing to the Company at the time of delivery, whether upon
termination or otherwise, that you have complied with this obligation.

 

  (c) Non-Solicitation of Existing or Prospective Customers, Vendors, and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 10(a) includes confidential data pertaining to existing and
prospective customers, vendors, and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of the their businesses depends
upon the their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors, and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors, and suppliers. Therefore, during
your employment with the Company or any of its Affiliates and for the twelve
(12) months following termination of employment for any reason, you agree that
you will not, except on behalf of the Company or its Affiliates, or with the
Company’s express written consent, solicit, approach, contact or attempt to
solicit, approach, or contact, either directly or indirectly, on your own behalf
or on behalf of any other person or entity, any existing or prospective
customers, vendors, or suppliers of the Company or its Affiliates with whom you
had contact or about whom you gained Confidential Information during your
employment with the Company or its Affiliates for the purpose of obtaining
business or engaging in any commercial relationship that would be competitive
with the “Business of the Company” (as defined below in Section 8(e)(i)) or
cause such customer, supplier, or vendor to materially change or terminate its
business or commercial relationship with the Company or its Affiliates.

 

  (d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 8(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage, or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

  (e) Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical, or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner, or in any other
capacity, a business competitive with the Business of the Company. This
Section 8(e) shall not apply in the event of a Change of Control.

 

  i)

The “Business of the Company” shall mean any business or activity involved in
grocery or general merchandise retailing and supply chain logistics, including
but not limited to grocery distribution, business-to-business portal, retail
support services, and third-party logistics, of the type provided by

 

5



--------------------------------------------------------------------------------

 

the Company or its Affiliates, or presented in concept to you by the Company or
its Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to 1% of the outstanding shares of a publicly-traded
company) or to consult, work in, direct, or have responsibility for any area of
such business, including but not limited to operations, logistics, sales,
marketing, finance, recruiting, sourcing, purchasing, information technology, or
customer service.

 

  (f) No Disparaging Statements. You agree that you will not make any
disparaging statements about the Company, its Affiliates, directors, officers,
agents, employees, products, pricing policies or services.

 

  (g) Remedies for Breach of These Covenants. Any breach of the covenants in
this Section 8 likely will cause irreparable harm to the Company or its
Affiliates for which money damages could not reasonably or adequately compensate
the Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective, or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to Company or any of its Affiliates for any breach
by you of this Section 8, you further agree that the Company or such Affiliate
shall be entitled to recover its costs and attorneys’ fees necessary to obtain
such recovery. In addition, you agree that upon your breach of any covenant in
this Section, your Award shall be immediately forfeited.

 

  (h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term, or provision of these Restricted
Stock Award Terms and Conditions should be held to be unenforceable, invalid, or
illegal under any applicable law or rule, the offending term or provision shall
be applied to the fullest extent enforceable, valid, or lawful under such law or
rule, or, if that is not possible, the offending term or provision shall be
struck and the remaining provisions of these Restricted Stock Award Terms and
Conditions shall not be affected or impaired in any way.

9. Arbitration

You and the Company agree that any controversy, claim, or dispute arising out of
or relating to the Restricted Stock Award Certificate or the breach of any of
these Restricted Stock Award Terms and Conditions, or arising out of or relating
to your employment relationship with the Company or any of its affiliates, or
the termination of such relationship, shall be resolved by binding arbitration
before a neutral arbitrator under rules set forth in the Federal Arbitration
Act. By way of example only, such claims include claims litigated under federal,
state and local statutory or common law, such as the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, including
the Civil Rights Act of 1994, the Americans with Disabilities Act, the law of
contract and the law of tort. You and the Company agree that such claims may be
brought in an appropriate administrative forum, but at the point at which you or
the Company seek a judicial forum to resolve the matter, this agreement for
binding arbitration becomes effective. This agreement to arbitrate shall
continue in full force and effect despite the forfeiture of your Award or the
termination of your employment relationship with the Company or any of its
affiliates. You and the Company agree that any award rendered by the arbitrator
shall be final and binding and that judgment upon the final award may be entered
in any court having jurisdiction thereof. You and the Company hereby knowingly
and voluntarily waive any right to have any such dispute tried and adjudicated
by a judge or jury. The arbitrator may grant any remedy or relief that the
arbitrator deems just and equitable, including any remedy or relief that would
have been available to you, the Company or any of its affiliates had the matter
been heard in court. All expenses of the arbitration, including the required
travel and other expenses of the arbitrator and any witnesses, and the costs
relating to any proof produced at the direction of the arbitrator, shall be
borne equally by you and the Company unless otherwise mutually agreed or unless
the arbitrator directs otherwise in the award. The arbitrator’s compensation
shall be borne equally by you and the Company unless otherwise mutually agreed
or unless the law provides otherwise.

 

6



--------------------------------------------------------------------------------

10. Severability In the event that any portion of these Restricted Stock Award
Terms and Conditions shall be held to be invalid, the same shall not affect in
any respect whatsoever the validity and enforceability of the remainder of these
Restricted Stock Award Terms and Conditions.

11. Miscellaneous

(a) The terms and conditions set forth herein are subject in all respects to the
terms of the Plan. In the event that any provision of hereof is inconsistent
with the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising hereunder shall be determined by the
Committee or its delegates, and such determination shall be final and conclusive
upon all parties in interest.

(b) Nothing in the Certificate or herein shall confer on you any right with
respect to continuance of employment by the Company or any of its affiliates,
nor will it interfere in any way with the right of the Company to terminate such
employment at any time with or without cause.

(c) You shall have none of the rights of a shareholder with respect to the
Shares until the Shares have vested in your favor as provided herein, except the
rights to receive all cash dividends or other cash distributions and the right
to vote.

(d) Any compensation realized from the receipt or payment of (or the lapse of
restrictions relating to) the Award shall constitute a special long-term
incentive payment to you and shall not be taken into account as compensation in
determining the amount of any benefit under any retirement or other employee
benefit plan of the Company or any of its Affiliates.

 

7